FINAL REJECTION

Examiner’s Remarks
Regarding the amendment filed 1/10/2022:
The amendments to claims 1, 2 and 4 are acknowledged and accepted.
The amendments to the title and abstract are acknowledged and accepted.  In view of these amendments, the objections to the title and abstract in the office action dated 10/12/2021 are hereby withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Chow et al. (US 2009/0079545).
With respect to claim 1, Chow et al. discloses a stretchable radio frequency identification tag comprising: 
a flexible stretchable first substrate (upper layer of rubber material 106); 
a flexible stretchable third substrate (lower layer of rubber material 106) substantially coextensive with and attached to the first substrate along a periphery of the first and third substrates (upper and lower layers of rubber 106 encapsulate the laminated inlay), the first and third substrates defining an air gap therebetween substantially coextensive with the first and third substrates (entire inlay having chip and antenna is encapsulated in a cavity inside the flexible substance 106) ([0023], [0024]); and 
an electronic circuit (inlay having chip and antenna) disposed such that it freely moves within the air gap and is unattached to the first and third substrates (the inlay having the chip and antenna are located in a cavity filled or partially filled with a liquid cushioning, thus moves freely in the liquid-filled or partially liquid-filled cavity) ([0023]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. as applied to claim 1 above, and further in view of Phaneuf (US 2010/0079290).
With respect to claims 2 and 3, Chow et al. addresses all the limitations of claim 1.
However, Chow et al. fails to expressly disclose a second substrate disposed and freely moving within the air gap, the electronic circuit being disposed on the second substrate, and a fourth substrate adjacent to and attached to the second substrate such that the electronic circuit is contained between the second substrate and the fourth substrate.
Chow et al. discloses the electronic circuit is an inlay having a chip and antenna ([0015], [0016], [0023], [0024]).  Phaneuf teaches it is well known in the art for an RFID inlay having a chip and an antenna to be disposed on a second substrate (12, 30) and a fourth substrate (24, 38) adjacent to and attached to the second substrate such that the electronic circuit is contained between the second substrate and the fourth substrate, and the second substrate freely moving within an air gap ([0024]-[0028], [0033], claim 13; Figs. 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a second substrate disposed and freely moving within the air gap, the electronic circuit being disposed on the second substrate, .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. as applied to claim 1 above, and further in view of Strache et al. (US 2004/0094251).
With respect to claim 4, Chow et al. addresses all the limitations of claim 1, and further discloses the air gap is at least partially filled with a cushioning material, the cushioning material being located on the surface of the first substrate, the surface of the third substrate, or both ([0023], [0024]).
However, Chow et al. fails to expressly disclose the cushioning material is non-conductive and non-adhesive.
Strache et al. teaches it is well known in the art for a transponder to be embedded in a substrate and supported to float freely in a fluid so that neither thrust nor normal stresses can be transmitted to the substrate and the fluid to be a silicone oil (thus non-conductive and non-adhesive liquid) ([0016], [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid to be non-conductive and non-adhesive in order to use a fluid sufficient for its application, e.g. for use in tires.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
The applicant argue that there is no air gap between the upper and lower layers of rubber material 106 as they are in contact with the laminated inlays 104.  The applicant argues that the RFID tag taught by chow teaches an additional layer structure including laminated inlays 104 between the upper rubber layer of 106 and the lower rubber layer of 106 such that the electronic circuit is not disposed (such that it moves freely in an air gap between the upper and lower rubber layers 106 (but is instead disposed between intervening laminated inlays 104).  The examiner respectfully disagrees.  Chow explicitly teaches “Another means of protecting the entire inlay, including the chip, the chip and antenna interface area, and the remaining antenna array is to encapsulate the inlay in a cavity inside a sturdier yet flexible substance 106 such as rubber or plastic, and then fill the cavity with a liquid or gel substance. The liquid or gel substance will offer support and protection for the entire inlay by lubricating and cushioning contact between the inlay and its components and the inner cavity walls and yet maintain the flexibility of the encapsulating substance.” ([0023]).  Chow additionally teaches another embodiment where the cavity is filled less than 100% capacity with a liquid, paste or gel substance that will offer support and protection for the entire inly by lubricating and cushioning contact between the inlay and its components and the inner cavity walls and yet maintain the flexibility of the encapsulating substance“ ([0024]).  If the entire electronic circuit (inlay which includes the chip and antenna) is encapsulated in a cavity filled with liquid, then the inlay would move freely within the liquid in the cavity.  The claim language does not preclude the 
The examiner additionally directs the applicant to Phaneuf (while used as a secondary reference, also teaches the claimed invention).  More specifically, Phaneuf teaches a flexible stretchable first substrate (40) ([0029]); a flexible stretchable third substrate (49) substantially coextensive with and attached to the first substrate along a periphery of the first and third substrates ([0028], Fig. 4), the first and third substrates defining an air gap therebetween substantially coextensive with the first and third substrates ([0027], [0028]); and an electronic circuit (14, 16) disposed such that it freely moves within the air gap and is unattached to the first and third substrates ([0024], [0027]-[0029]).  Phaneuf also teaches a second substrate (12, 30) disposed and freely moving within the air gap ([0024]-[0028], Fig. 4), the electronic circuit being disposed on the second substrate ([0024]-[0026], Figs. 2 and 4), and a fourth substrate (24, 38) adjacent to and attached to the second substrate such that the electronic circuit is contained between the second substrate and the fourth substrate ([0024]-[0026], Figs. 1 and 2).
As such, the applicant’s argument is not persuasive and the rejection is maintained.  In view of the examiner's remarks above, the dependent claims are still rejected in view of their dependency to their independent claims as well.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868. The examiner can normally be reached Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUEZU ELLIS/Primary Examiner, Art Unit 2876